Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Applicant’s arguments filed on 03/18/2021 are acknowledged. Newly added Claims 2-28 and amended Claim 1 are acknowledged by the examiner. Accordingly, claims 1-28 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 03/18/2021 have been considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of application no. 16/439500.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitation of claim 1 of 16/892052 application is anticipated by the claim 1 of 16/439500. Claim 1 of 16/892052 is therefore not patentably distinct from the earlier patent claim and unpatentable for obvious-type double patenting.

Claim 1 of the 16/439500, as shown in the table below, contains every element of claim 1 of the 16/892052, and as such, anticipates claim 1 of the examining application. 
            Application No.16/892052
       Application No.16/439500


 A) a plurality of pixels, each of the plurality of pixels including a photoelectric conversion element arranged in columns and rows and each configured to generate an electrical charge; and

B) a plurality of pulse signal generation circuits arranged in columns and rows and configured to generate pulse signals based on the electrical charge, wherein 


C) the plurality of pulse signal generation circuits generates a first number of the pulse signals during a first period, and wherein 




E) a second period, the second number being different from the first number.


A) a plurality of pixels, each of the plurality of pixels including a photoelectric conversion unit arranged in columns and rows and each configured to generate an electrical charge; 

B) a plurality of digital signal generation units arranged in columns and rows and each configured to generate a digital signal based on the electrical charge; and a control unit wherein 

C) the plurality of digital signal generation units generates a first digital signal during a first period in a case where a predetermined event does not occur, and wherein the control unit controls 



E) a second period longer than the first period in a case where the predetermined event occurs.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FAYEZ A BHUIYAN/Examiner, Art Unit 2698            


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698